105 F.3d 649
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Charles Lloyd LAMBERT, II, Defendant-Appellant.
No. 96-6042.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 12, 1996.Decided Jan. 13, 1997.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, District Judge.  (CR-91-21-R, CA-94-924-R)
Charles Lloyd Lambert, II, Appellant Pro Se.
Ray B. Fitzgerald, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, VA, for Appellee.
Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's orders (i) denying his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214;  and (ii) denying his Fed.R.Civ.P. 59(e) motion.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm the denial of § 2255 relief on all of Appellant's claims--except for ineffective assistance of counsel--and the denial of Appellant's Rule 59(e) motion on the reasoning of the district court.  United States v. Lambert, Nos.  CR-91-21-R;  CA-94-924-R (W.D.Va. Oct. 10, 1995;  Nov. 22, 1995).


2
With regard to Appellant's claim that counsel was ineffective for failing to file a direct appeal, we find that Appellant was not entitled to relief.  See United States v. Foster, 68 F.3d 86, 88-89 (4th Cir.1995);  United States v. Peak, 992 F.2d 39, 42 (4th Cir.1993).  We also find that the district court's denial of relief on Appellant's claim that counsel was ineffective for failing to require the government to prove at sentencing that the methamphetamine attributed to Appellant was d-methamphetamine was proper because Appellant failed to establish that but for counsel's errors, he would not have pled guilty.  See Hill v. Lockhart, 474 U.S. 52, 59 (1985);  Strickland v. Washington, 466 U.S. 668 (1984).  Accordingly, we affirm.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED